 In the Matter of I-T-E CIRCUITBREAKERCOMPANYandFOREMAN'SASSOCIATION OF AMERICA, CHAPTER#156Case No. 4-R-1764.-Decided April 17, 1946Adams, Childs, McKaig t Lukens,byMr. Randolph W. Childs,ofPhiladelphia, Pa., for the Company.Mr. Peter Willig,of Newark, N. J., for the Union.Mr. Charles B. Slaughter,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon a petition duly filed by Foreman's Association of America,Chapter #156, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof I-T-E Circuitbreaker Company, Philadelphia, Pennsylvania, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Herman Lazarus,Trial Examiner.The hearing was held at Philadelphia, Pennsyl-vania, on August 30 and 31, 1945.The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.At the hearing the Company moved to dismiss the petition on thefollowing grounds that : (1) supervisory employees are not employeeswithin the meaning of the Act; (2) an organization purporting torepresent supervisory employees is not a labor organization within themeaning of the Act; (3) no unit of supervisory employees is an appro-priate unit within the meaning of the Act; (4) the proposed unit willbe appropriate only if it includes all supervisory employees below therank of assistant superintendent; and (5) if all supervisory employeesbelow the rank of assistant superintendent are not included in theunit, then general foremen should be excluded.The Trial Examinerreferred this motion to the Board.For reasons stated hereinafter,the motion is hereby denied.All parties were afforded opportunityto file briefs with the Board.67 N. L R. B, No 61.692145-46-vol 67-31465 466DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYI-T-E Circuitbreaker Company is a Pennsylvania corporation withits offices and place of businessin Philadelphia, Pennsylvania. It isengaged inthe manufacture, sale and delivery of electrical switch-gear,radar components, resistors, and parts of jet propulsion enginesfor aircraft. In the year 1944, the Company purchased approximately$2,381,900 worthof raw materialsof which $1,191,300 was shipped tothe Company in Philadelphia from points outside the Common-wealth of Pennsylvania.During the same period the Company soldapproximately $15,400,120 of its products, of which approximately$13,000,000was shipped to points outside the Commonwealth ofPennsylvania.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATION INVOLVEDForeman's Association of America, Chapter #156, is an unaffili-ated labor organization admitting to membership supervisoryemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as collective bar-gaining representative of any of its supervisory employees. In sup-port of its motion to dismiss the petition, the Company's initialargument is that the supervisors involved in this proceeding are notemployees within the meaning of the Act.Both the Board I andthe courts 2 have negated this argument.We find that the super-visory employees considered herein are "employees" within themeaning of Section 2 (3) of the Act.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit claimed to be appropriate.''Matter of Soss Manu/aetureng Company, et al ,56 N.L R B. 348 ;Matter of PackardMotor Car Company,61 N L R B 4, and 64 N L R. B.1212;Matter of L A. YoungSpring & Wire Corporation,65 N. L. R B 2982N. L. R. B.v.Armour and Company,154 F.(2d) 570(C. C. A. 10);Jones & LaughlinSteel Corporation v N L It.B146 F.(2d) 833(C C A 5) ;N. L. It. B v Skinner &Kennedy Stationery Company,113 F (2d) 667(C C. A 8)3A Field Examiner reported that the Union submitted 103 designation cards and that59 were dated January 1945, 10 were dated February 1945, 9 were dated March 1945,17 were dated April 1945,7 were dated May 1945, and I was dated June 1945.There are approximately 124 employees in the unit which the Union claims as appro-priate I-T-E CIRCUITBREAKERCOMPANY467We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT;THE DETERMINATION OF REPRESENTATIVE&The Union seeks a unit of all the Company's production and main-tenance supervisors, i. e., general foremen, foremen, and assistantforemen.The Company contends that no unit of supervisory em-ployees is appropriate within the meaning of the Act. The Board hasconsidered in detail the arguments in support of this contention, andhas concluded that foremen are employees within the meaning ofthe Act,4 and that as employees they are entitled to be placed in someappropriate bargaining unit under Section 9 (b) of the Act.5Accordingly, we so hold in this case.The Union would exclude from the appropriate unit supervisoryemployees in the following departments: engineering, personnel, costaccounting, purchasing, sales, medical, plant-protection, pay roll andoffice.The Company contends that in the event an election is directedthe unit would be inappropriate unless it includes all employees whoexercise supervision over other employees, as well as certain employeesof equivalent rank who are not supervisors. In support of this con-tention, the Company argues that for several years it has had a contractwith the Electrical Switchgear Union 6 which has represented in asingle unit not only production and maintenance employees, but alsoapproximately 300 salaried clerical and technical employees in theabove-mentioned departments, and it urges, therefore, that the organi-zation of the supervisory employees should follow a similar pattern.The Company furthermore argues that, since it pays a productionbonus to all supervisory employees and those of comparable statua,computed on the basis of these employees' salaries, if only those super-visors petitioned for were placed in the unit, any raises or increasespaid to members of the unit would have an adverse effect on the incomesof those outside the unit. In addition the Company urges in supportof this contention the fact that the Union's constitution provides foreligibility of employees in the departments which the Union wishesto exclude.There exists no history of collective bargaining for supervisors inthis industry including the Company., In the absence of such history4 See footnote1, supra.6Matter of L. A. Young Spring&Wire Corporation,supra;Matter of The B. F.Goodrich Company,65 N. L R. B. 294.6The Company has had a contract with the Electrical Switchgear Union, unaffiliated,since 1940The current agreement,as amended,was executed May 18, 1942Cf.Matterof I-T-E Cireuitbreaker Company,51 N L.R. B. 1087.'The record discloses that for approximately 5 years prior to the spring of 1945 thereexisted an I-T-E Foreman'sClubAll of the Company's supervisory forces exceptofficers were eligible for membership.A Club Committee usually met each month with 468DECISIONSOF NATIONALLABOR RELATIONS BOARDand accepted unit pattern, we are of the opinion that supervisors shouldbe organizedin separate units apart from employees who do not exer-cise supervisory functions over other employees and that the patternsof organization for supervisors should conform generally to thoseapproved by the Board for rank and file employees.8Therefore, oneappropriate unit would be comprised of supervisors of production andmaintenanceemployees apart from supervisors of clerical and technicalemployees.At the hearing the parties stipulated that the employees listed inSchedule "A" attached hereto, whom the Company would include inthe unit, do not supervise other employees. In view, therefore, oftheir non-supervisory functions, we shall exclude these employees fromthe unit.The managerial and supervisory hierarchy in the Company is asfollows : 9President--------------------------------------------------1General Manager-------------------------------------------1Superintendents --------------------------------------------8Assistant Superintendents ----------------------------------5General Foremen-------------------------------------------19Foremen---------------------------------------------------77Assistant Foremen -----------------------------------------5As stated above, the Union desires a unit of production and mainte-nance general foremen, foremen, and assistant foremen.The generalforemen are under the supervision of a superintendent or assistantsuperintendent.They supervise sections or departments includingfrom 2 to 7 foremen, which necessarily places under their control alarge number of people in different departments doing unrelated work.The general foremen have complete supervision of all activities per-taining to coordination of effort and output in their several depart-ments.They are responsible for the interpretation and application ofthe Company's policies to those under them.With respect to the griev-ance procedure as provided by the contract covering rank and fileemployees and the Foremen's Policy Manual, general foremen wouldusually participate on the second level.The general foremen trainforemen and periodically they are required to assist in the merit rat-ings of the employees under their supervision, including foremen.company representatives to discuss various problems involving supervisory employees.The Club, however,had no formal contract with the Company and it appears that it actedprimarily in an advisory capacity.Although the Club has been consulted on such mattersas compensation, we are of the opinion that it cannot be classified as a collective bar-gaining representative8 SeeMatter of Westinghouse Electric Corporation(East SpringfieldWorks),66V L R. B. 1297.The figures given for the numbers in the various categories are based on the informationas of the date of the hearing.However, the Company stated that these figures would bealtered in view of its reconversion processes. I-T-E CIRCUITBREAKER COMPANY469They are responsible for the enforcement of plant regulations andcan effectively recommend hire, discharge, promotions, and discipli-nary action, including such action affecting foremen and assistantforemen under their jurisdiction.Some general foremen are author-ized to change the production processes in their section, their range ofdiscretion being dependent upon the degree of exactness required bythe type of work performed in the department. They are paid on amonthly basis, plus a share in the production bonus, but receive noovertime, because, as the Company stated at the hearing, they controlmaterially the overtime in their departments.Foremen are under the supervision of general foremen and super-vise the employees of one department. They determine the procedureof work, assign duties and inspect the quantity and quality of thework before it goes to the production department.They train theassistant foremen and employees under their control, and periodicallyrecommend merit ratings.The foremen are responsible for the en-forcement of safety rules.They assist the general foremen in inter-views of prospective employees who have been screened by the per-sonnel department and recommend changes in the status of their sub-ordinates.Under the grievance procedure established for the rankand file employees foremen may settle grievances limited to their de-partments, but cases of a general nature would be carried higher upin the supervisory hierarchy, as would those where the employee in-volved so desired.Likewise, under the grievance procedure, if anissue of fact has arisen, the foremen would generally submit an oralrecommendation to the general foremen who, in turn, would usuallysend to their superiors a written report embodying the foremen's rec-ommendations.There have, however, been instances where foremenhave imposed disciplinary action without the prior approval of thegeneral foremen'or higher authority.With respect to pay the foremenreceive a weekly salary, plus overtime, plus a share in the productionbonus.Occasionally in an emergency they assist their subordinates.The assistant foremen are under the general supervision of foremen.They assist the foremen in the discharge of their duties and take overin the foremen's absence.Thus, with respect to hiring, promoting,discharging, and other changes in status of their subordinate em-ployees, they make recommendations. In matters of discipline, whena foreman receives a report from an assistant foreman, he wouldusually observe the workman involved, after which they would jointlyrecommend the action they believed justifiable.On the other hand,the assistant foremen have the authority to execute progress reportsand merit rating forms on those employees subordinate to them.Theassistant foremen receive a weekly salary plus overtime, plus a sharein the production bonus. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing the Company took the position that in the event theappropriate unit does not include all supervisory employees exceptsuperintendents, assistant superintendents and others of equal super-visory rank, then general foremen should be excluded from the unitbecause of their disciplinary authority and their supervision over fore-men and assistant foremen.The duties, responsibilities, and authority of foremen and assistantforemen do not appear to be so diverse as to warrant their being treatedin separate categories.We find, therefore, that the foremen andassistant foremen may properly constitute a single group10The difference between general foremen on the one hand, and fore-men and assistant foremen on the other, are greater than those existingbetween the latter groups.However, we do not altogether agree withthe Company's position, stated above.The degree of supervisoryauthority the general foremen exercise over other subordinate fore-men and assistant foremen suggests some advantages in establishingthem in a separate unit.Nevertheless, we are of the opinion, thatthe common background, interests, and problems, among these levelsof supervisors establish a community of interest sufficient to warrantthe general foremen being given an opportunity to determine byseparate voting whether or not they desire to be in the same unit withforemen and assistant foremen.Accordingly, we shall make no finalunit determination at this time, but will be guided by the desires ofthe employees involved as expressed in the elections directed herein-after.In the event that the employees in the voting groups describedbelow, voting separately, select the Union, they shall together consti-tute a single appropriate unit."There remains for consideration the disposition of the supervisoryemployees listed in Schedule B, attached hereto.The Union seeks aunit of production and maintenance supervisory employees.TheCompany, without waiving its position that no unit of supervisoryemployees is appropriate, contends that any unit of supervisors shouldinclude the employees listed in Schedule B.However, pursuant toour policy stated above, we shall exclude supervisors listed in ScheduleB because they supervise clerical and/or technical employees.We shall direct that separate elections be held among the employeesin the voting groups described below who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction, and excluding those supervisors of the rank of superin-10 SeeMatter of The Midland Steel Products Company, Parish & Bingham Division,65N L It B 997.u See footnote 10,supra. I-T-E CIRCUITBREAKER COMPANY471tendent, assistant superintendent, and employees of equal or superiorrank, and the employees listed in Schedules A and B, attached hereto :(a)All production and maintenance general foremen;(b)All production and maintenance foremen and assistant fore-men.As stated above, there will be no final determination of the appro-priate unit pending the results of the elections.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with I-T-E Circuit-breaker Company, Philadelphia, Pennsylvania, separate elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the voting groups described inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeesutiho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the'date of the election, to determine in each of the votinggroups whether or not they desire to be represented by Foreman'sAssociation of America, Chapter $k 156, for the purposes of collectivebargaining.MR. GERARD D. REILLY, concurring separately :For the reasons stated in my dissenting opinion in thePackard12case, I am constrained to disagree with the principal holding in thiscase.I do, however, concur in the conclusion that general foremenshould indicate by separate balloting whether or not they desire to bein the same bargaining unit which includes foremen and assistantforemen.13"Matter ofPackard Motor Car Company,61 N. L.It.B. 4, and 64 N L. It. B 1212."Matter of Midland Steel Products Company, Parish&Bingham Division,65 N. L. R. B.997 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDMR. J'oxN M. HOUSTON, concurring separately :Consistently with my position in theMidland14case, I concur inthe foregoing decision, except insofar as it establishes separate votinggroups for general foremen on the one hand, and foremen andassistant foremen on the other. I would provide for only one votinggroup of these classifications.SCHEDULE ASpecial RepresentativeTechnical Assistant AManager Small Circuit BreakerSalesSales AssistantDesigner BBuyerSafety EngineerOutside Expediter, SeniorProject ExpediterRequisition EngineerSales EngineerSwitchgear EstimatorTechnical Assistant BDesigner DOutside Expediter, JuniorTechnical Assistant CDesigner ERequisition Engineer CSchedule SupervisorSCHEDULE BSquad Leaders A, B, C, D, ESquad Leader A and Director ofDraftsmanAssistant Squad Leader CAssistant Projects EngineerAssistant Purchasing AgentManager Order ContractChief Scheduler-Department 60Chief Standards Engineer-De-partment 60Cost Accounting HeadChief PhotographerProcess Engineer LeaderChief BookkeeperTraffic ManagerCaptain of the GuardsLieutenant of the GuardsChief TimekeeperForeman BlueprintOffice ManagerSupervisor of AccountingSupervisor of Cost AccountingForeman-Mail RoomTool Designer14Matter of The Midland Steel Products Company, Pariah & BbnghamDiws+on, 65N L. R. B. 997